*253Order, Supreme Court, Bronx County (Janice L. Bowman, J.), entered September 15, 2006, which granted defendant Larry Defrin’s motion for summary judgment dismissing plaintiff Mohamed’s claims based on an oral conveyance of real property, and dismissing defendant Blanis’s cross claims against Defrin, and ordered the appointment of a referee to determine plaintiff Mohamed’s interest in the subject property, unanimously affirmed, without costs.
Based on a prior order of the same court (Stanley Green, J.), holding that the parties’ February 2003 oral agreement was unenforceable pursuant to the statute of frauds, the motion court properly granted defendant Defrin’s motion for summary judgment dismissing plaintiff Mohamed’s claims and Blanis’s cross claims that are based on that agreement. The prior ruling, which was not appealed, was the law of the case and properly adhered to by the motion court (see Martin v City of Cohoes, 37 NY2d 162 [1975]). The court also properly dismissed plaintiff Mohamed’s claim seeking partition of the subject properties. The documents relied upon by Mohamed to evince his one-third interest in the properties demonstrate that the respective owners of the properties are defendants Daniella Realty Corp. and Brookie Realty Corp., and that Mohamed is not a joint tenant, or a tenant in common with either of them (see RPAPL 901). Concur—Lippman, P.J., Mazzarelli, Friedman, Marlow and Buckley, JJ.